DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-43 and 46-50, drawn to a method for selectively treating cells, classified in A61B18/14.
II. Claims 44-45, drawn to a system for selectively treating cells, classified in A61B18/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus can be used to practice another process including ablation of entire sections of tissue without creating treatment zones.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•    the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michele Mayberry on 06/01/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 21-43 and 46-50.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 44-45 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davalos (US 2010/0261994).
Regarding claim 21, Davalos discloses a method of selectively treating cells, comprising: applying to a tissue a plurality of electrical pulses with a delay between successive pulses [Para 0014 discusses stacked pulse trains, 0025, 0074], wherein the length of each pulse and the delay between successive pulses are optimized to produce a first treatment zone and a second treatment zone; wherein in the first treatment zone only selected cells are affected in the second treatment zone [Para 0015, 0021, 0055. 00570074 all discuss the treatment of specific cells, as well as, the treatment of target tissue while reducing damage to surrounding tissue which is considered to be selective treatment of cells].
Regarding claim 22, Davalos discloses the method of claim 1, wherein the applying is performed in vitro [Para 0021, 0046 and 0137].
Regarding claim 23, Davalos discloses the method of claim 1, wherein the applying is performed in vivo [Para 0114].
Regarding claim 24, Davalos discloses the method of claim 1, wherein the applying is performed ex vivo [pulsing of cryopreserved cell samples; Para 0100].
Regarding claim 25, Davalos discloses the method of claim 1, wherein within the first treatment zone cancer cells and non-cancer cells are killed by necrosis (abstract text discusses cell death).
Regarding claim 26, Davalos discloses the method of claim 1, wherein within the second treatment zone cancer cells are killed by apoptosis [Para 0054].
Regarding claim 27, Davalos discloses the method of claim 1, wherein some cancer cells and some non-cancer cells are killed in the first treatment zone [Para 0015, 0021, 0055. 00570074 all discuss the treatment of specific cells, as well as, the treatment of target tissue while reducing damage to surrounding tissue which is considered to be selective treatment of cells where some healthy cells are killed].
Regarding claim 28, Davalos discloses the method of claim 1, wherein some cancer cells are killed or inhibited in the second treatment zone and some non-cancer cells are spared in the second treatment zone [Para 0015, 0021, 0055- 0057, 0074 all discuss the treatment of specific cells, as well as, the treatment of target tissue while reducing damage to surrounding tissue which is considered to be selective treatment of cells where some healthy cells are killed].
Regarding claim 29, Davalos discloses the method of claim 8, wherein both cancer cells and non-cancer cells are killed within the first treatment zone as a result of an increase of their transmembrane potential to a lethal threshold [Para 0035, 0054, and 0061].
Regarding claim 30, Davalos discloses the method of claim 5, wherein cancer cells are killed within the second treatment zone as a result of an increase in their nuclear transmembrane potential to a lethal threshold [Para 0035, 0054, and 0061].
Regarding claim 31, Davalos discloses the method of claim 1, wherein the delay between successive pulses is greater than the length of each pulse [Para 0122-0123].
Regarding claim 32, Davalos discloses the method of claim 1, wherein the delay between successive pulses is a fraction of the length of each pulse [Para 0122-0123].
Regarding claim 33, Davalos discloses the method of claim 1, wherein the selected cells are cancer cells and the length of each pulse is equivalent to the charging time of the cell membrane of the cancer cells plus the discharge time of the nuclear membrane of the cancer cells, while the delay between successive pulses is equivalent to the charging time of the cell membrane of the cancer cells [Para 0061-0070].
Regarding claim 34, Davalos discloses the method of claim 16, wherein the charging time of the cell membrane of the cancer cells and the discharge time of the nuclear membrane of the cancer cells are determined through numerical modeling [Para 0061-0070].
Regarding claim 35, Davalos discloses the method of claim 1, wherein the plurality of electrical pulses comprises an electric field waveform which is a rectangular pulse, ramp, decaying exponential, or sine wave [Para 0122-0123].
Regarding claim 36, Davalos discloses the method of claim 18, wherein the electric field waveform is unipolar or bipolar [View figure 12].
Regarding claim 37, Davalos discloses the method of claim 18, wherein the electric field waveform is a superimposed, bimodal signal comprising a first frequency harmonic and a second frequency harmonic, wherein the second frequency harmonic has a frequency higher than that of the first frequency harmonic [Para 0120-0123].
Regarding claim 38, Davalos discloses the method of claim 18, wherein the electric field waveform comprises alternating nanosecond-order pulses with microsecond order pulses in succession [Para 0014].
Regarding claim 39, Davalos discloses the method of claim 18, wherein the electric field waveform is asymmetric [Para 0120-0123].
Regarding claim 40, Davalos discloses the method of claim 18, wherein the electric field waveform has a carrier frequency in the range of 100 kHz to 10 MHz [Para 0120-0123].
Regarding claim 41, Davalos discloses the method of claim 18, wherein carrier frequency or pulse duration of the waveforms are based on the cross-over frequency of the cancer cells [Para 0061-0070].
Regarding claim 42, Davalos discloses the method of claim 1, claim 1, wherein the length of each pulse and the delay between successive pulses are optimized based on the physical nucleus to cytoplasm size ratio of the cancer cells [Para 0061-0070].
Regarding claim 43, Davalos discloses the method of claim 1, claim 1, wherein the pulses are bipolar square waves and the length of each pulse is between 250 nanoseconds and 50 microseconds [Para 0084].

Regarding claim 46, Davalos discloses a method of selectively treating cells, comprising: applying a plurality of electrical pulses to a substance containing cells, wherein the plurality of electrical pulses has a frequency, amplitude, and pulse waveform selected to treat target cells of one type of cell and spare non-target cells of another type of cell [Para 0015, 0021, 0055. 00570074 all discuss the treatment of specific cells, as well as, the treatment of target tissue while reducing damage to surrounding tissue which is considered to be selective treatment of cells]; determining a nucleus-to-cytoplasm ratio for the target cells; and selecting the frequency, amplitude, and pulse waveform based on the nucleus-to- cytoplasm ratio for the target cells [Para 0061-0070].
Regarding claim 47, Davalos discloses the method of claim 45, wherein the substance containing cells is a tissue [Tumor tissue, Para 003, 0014].
Regarding claim 48, Davalos disclose the method of claim 45, wherein the applying is performed in vitro [Para 0046, 0137].
Regarding claim 49, Davalos discloses the method of claim 45, wherein the applying is performed in vivo [Para 0114].
Regarding claim 50, Davalos discloses the method of claim 45, wherein the applying is performed ex vivo [Para 0100, pulsing of cryopreserved cell samples].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-43 and 46-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,471,254. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards a method of selectively treating cells using electrical pulses.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOANNE M HOFFMAN/           Supervisory Patent Examiner, Art Unit 3794